DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 5-7, 9, 10, 13-15, and 17-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 9, and 17, all of the prior art of record fails to teach or suggest the limitation of claim 1, a terminal protection apparatus installed in a train, the train including a receiver that receives a radio signal indicating a stop-position before an end of a track from a balise; and a stop determination function for determining whether or not the train has stopped, the terminal protection apparatus being configured to perform: measuring a traveling position of the train; activating the emergency brake when the traveling position of the train reaches a disposed position of the balise before detecting reception of the radio signal transmitted from the balise by the receiver; detecting the reception of the radio signal by the receiver; determining continuously by the stop determination function whether or not the train has stopped, until the train stops; determining whether or not the received signal is no longer received; and stopping the train before the end of the track by activating an emergency brake in response to the determination that the received radio signal is no longer received, while the stop determination function has not determined that the train has stopped. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art, Sugita (US20050133673A1), discloses that Even if any failure occurs in radio in the regular safety, confirmation of train existence on-rail and safety control can be continued by a backup system in the substitutive safety.
102 and an antenna 107, the position of each of cars 100 is notified to a ground train controller 101 as information of existence on-rail from the cars 100 and on the basis of the information of existence on-rail, information of speed restriction is transmitted from the controller 101 to each of the cars 100, a substitutive safety system that when each of the cars 100 approaches its specific range, by communication between ground communication devices 103 and 104 and an on-train communication device which are installed so as to communicate with each other, car information from each of the cars 100 can be received by the controller is newly added. Generally, concurrently with the regular safety, by the substitutive safety system, the existence on-rail of each of the cars 100 is controlled for each new block section. However, when the ground-train communication by radio cannot be used in this state, the controller 101 switches the operation by the regular safety to the operation by the substitutive safety and the train control and safety control by the substitutive safety system can be continued.
Another close prior art, Kim (KR101210439B1) teaches an apparatus and method for controlling an emergency braking of a railway vehicle are provided to improve the reliability and stability of the railway vehicle by instantly sensing a fault of a receiving unit which receives a beacon signal from a wireless transmitter. A receiver(10) receives a beacon signal from wireless transmitters which are regularly installed in a track. A control unit(20) controls the emergency braking of the railway vehicle according to the operation state of the receiver and includes a storage unit(22), a receiving error determining unit(24), an emergency braking coupling command unit(26), and a speed control unit(28). The receiving error determining unit operates the location of the railway vehicle by counting the number of beacon signals. The storage unit stores target speed information corresponding to the beacon signal. [Reference numerals] (10) Receiver; (22) Storage unit; (24) Receiving error determining unit; (26) Emergency braking coupling command unit; (28) Speed control unit; (AA) Wireless transmitter.

One of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Sugita and Kim with the combinations of elements of applicant’s invention, as claimed. Thus, claim 1 and its respective dependent claims 2-7 and 18 are allowed. Likewise, 9, 10, 13-15, 19 and 17 and 20 are allowable for containing substantially similar and overlapping scope of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nosal (EP2210791A1) teaches automatic train protection and stop system (ATPSS) comprises a satellite positioning signal receiver (SPSR) with a satellite positioning antenna (SPA) or the means for connecting the system to external source of the train positioning, preferably an external SPSR (ESPSR). It also contains an operator vigilance check module (OVCM), a central processing unit (CPU), and at least one, preferably exchangeable, reference checkpoint memory module (RCMM) to store coordinates of the reference checkpoints, and additionally at least one, preferably exchangeable, route map memory module (RMMM) to store a map containing at least one route, preferably all routes on which the train can move, optionally with coordinates of the reference checkpoints. The OVCM comprises a deadman's handle (DMH) or it is connected to external DMH. In case of fadeout of the satellite positioning signal, current coordinates (xs,ys) of the train are derived with use of the TSS and TDS. The recorder (P) or the tachograph (T) registers current coordinates (xs,ys) of the train derived from the satellite positioning signal and/or with use of the TSS and/or TDS, and the recorder (P) or tachograph (T) registers spatio-temporal coordinates (xe,ye,te) of events, in particular the control events, the events of activation of 
Kim (KR101489886B1) teaches a train control system using a smart signal according to a preferred embodiment of the present invention includes an ultrasonic module for transmitting and receiving ultrasonic waves forward of a train and an ultrasonic module for receiving ultrasonic waves returned by the object after being transmitted from the ultrasonic module, And a warning unit for warning when the control unit determines that the train should be braked, wherein the control unit is configured to calculate the distance from the ultrasonic module When the ultrasonic transmission distance is shorter than the initial set ultrasonic transmission distance of the ultrasonic wave, the ultrasonic wave is determined as a foreign body. Accordingly, it is possible to determine whether the object exists on the trail front side of the train by the ultrasonic sensor, and it is possible to calculate the distance between the determined object and the train, so that the traveling speed and the separation distance of the current train are compared So that the train accident can be prevented in advance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665